Citation Nr: 1140322	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hepatitis B. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from November 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a  May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah, which denied service connection for hepatitis B. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current hepatitis B disability or that he has any residuals of such.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

A February 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter  also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in March 2008; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiner reviewed the record, and evaluated the Veteran's current disability. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he had hepatitis B in service and should be service connected for it. 

Service treatment records show that nothing was noted upon entry and his medical examination was normal.  In January 1974 he was treated for, and diagnosed with, acute Hepatitis HAA negative.  At the time of treatment the Veteran was noted to have a history of drug abuse within the previous eight months.  Upon exit from service he reported a history of hepatitis. 

In March 2008 a VA examination was conducted.  The Veteran reported a history of hepatitis in 1974.  Upon physical examination the Veteran's eyes were normal without icterus; abdomen was soft, non tender without mass or hepatosplenomegaly.  The liver function studies and urinalysis were normal.  The lab data noted hepatitis B surface antibody at 103, surface antigen negative, and core antibody positive compatible with remote infection, resolved with immunity.  
The examiner diagnosed exposure to hepatitis B in the remote past with no evidence of active or chronic hepatitis B by lab or by examination.  The examiner also found the Veteran to have hepatitis C antibody positive with undetectable viral load compatible with prior infection but no active hepatitis C disease. 

While the Veteran was treated for acute hepatitis B in service, he does not currently have hepatitis B, does not have any residuals of hepatitis B and, therefore, does not have a current disability.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

None of the medical evidence of record establishes that the Veteran has had hepatitis B at any point during the pendency of the claim.  September 2007 lab results found positive hepatitis B surface AB, negative surface Ab with prior infection resolved/immunity.  In his appeal the Veteran even stated that he was seeking service connection so he would have access to medical treatment if the disability reoccurs in the future.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The March 2008 VA examination report found that, while the Veteran was treated for acute hepatitis in service, he has developed permanent immunity to hepatitis B, without any permanent residuals.  As there is no evidence of a present disability, service connection is not warranted. 


ORDER

Service connection for hepatitis B is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


